Citation Nr: 1722994	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder. 

2.  Entitlement to service connection for pes planus (flat feet).

3.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1978 to October 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Here, the Board acknowledges that the Veteran filed a claim for a bilateral foot disability in January 1990.  The claim was denied in May 1990.  The denial concerned pes cavus (high arch) with hallux valgus deformity, both of which were found to preexist active service.  The claim currently before the Board is one for pes planus - flat feet.  It is a separate and distinct claim from the one adjudicated by the RO in May 1990.  

The claim certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for gastroesophageal reflux disease (GERD).  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his gastrointestinal tract.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, medical treatment records reflect the Veteran's complaints of abdominal pain, nausea, and vomiting.  See for example VA treatment records from September 6-September 26, 2006; private treatment records from October 2008.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection as encompassing disabilities of the gastrointestinal tract.  Hence, the issue has been recharacterized on appeal, as noted on the title page.

Finally, in a September 2008 statement, the Veteran related that he had a "damage[d] ankle" and that X-ray evidence was available for "left ankle separated at break Oct[ober] 87."  The Veteran's service treatment records (STRs) from October 1986 show a notation that the Veteran "twisted L ankle 1 week ago whilst running".  The STRs show further notation of an "unstable L ankle" in September 1987 and state that the Veteran has had a left ankle problem for the "past 12 months."  While an August 31, 2016 Deferred Rating Decision spoke about this issue, it does not appear that the RO has clarified whether this was a claim for service connection for a left ankle disability, and it does not appear that any other action on this issue was taken.  As such, this issue is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's STRs appear to be incomplete, where the Veteran's separation examination has not been secured.  Notably, there are some STRs of record, but there is no indication from the record if the Veteran was notified that the records were incomplete.  Given such, remand is warranted.  Once the duty to assist is triggered, "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency."  38 C.F.R. § 3.159(c)(2).  VA must continue its efforts to attempt to obtain such records unless "it is reasonably certain that such records do not exist," 38 U.S.C. § 5103A(c)(2); it is reasonably certain that "further efforts to obtain those records would be futile," id.; or there is "no reasonable possibility" that any further VA assistance would aid in substantiating the claim, 38 C.F.R. § 3.159(d).  See also 38 C.F.R. § 3.159(c)(2) ("Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.").  If VA is unable to obtain records from a Federal department or agency after making reasonable efforts to do so, VA must notify the claimant of that fact.  38 C.F.R. § 3.159(e)(1).  On remand, the AOJ must attempt to obtain any missing STRs, especially the separation examination, and if unable to secure the records, it should notify the Veteran.

Regarding the Veteran's claimed gastrointestinal disorder, a medical examination is warranted, where his STRs show that he was seen for stomach upset in September 1983 and was diagnosed with right lower lobe pneumonia, with effusion, in November 1986, after complaining of pain in his abdomen.  The Veteran also has current diagnoses of chronic nausea and vomiting (VA treatment records from September 6-September 26, 2006 ), peptic ulcer disease (private treatment records from October 2008 ), and gastritis and duodenitis (VA treatment records from September 6-September 26, 2006).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Upon remand, a VA examiner should opine whether the gastrointestinal issues that the Veteran currently experiences are related to his symptoms that he experienced in active service, including abdominal pain which was diagnosed as right lower lobe pneumonia, with effusion, and stomach upset. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records (STRs) pertaining to the Veteran's active service, and particularly the Veteran's separation examination.  Associate them with the claims file.  Document all efforts to obtain the Veteran's STRs in the claims file.  VA must exhaust all efforts to attempt to obtain said records.

2. Then, schedule the Veteran for a VA gastrointestinal examination with an appropriate medical examiner.  The entire electronic file must be provided and reviewed by the examiner and a notation that such a review has taken place must be noted in the examination report.  The examiner must provide the following opinions:

a) Diagnose all current gastrointestinal disorders.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed gastrointestinal disorders, if any, are related to his active service.  Specifically, include the stomach upset in September 1983 and the November 1986 diagnosis of right lower lobe pneumonia, with effusion, which the Veteran reported as abdominal pain.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Then re-adjudicate the claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


